DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the pending allowance of claims 2, 14, and 21 is the inclusion of limitation(s) “analyzing the plurality of scanned tree data structures corresponding to the plurality of files and chunk file metadata, wherein analyzing the plurality of scanned tree data structures corresponding to the plurality of files and the chunk file metadata comprises: identifying one or more file segment data chunks that are not referenced by the plurality of files of the storage based on an analysis of the corresponding scanned tree data structure associated with each file of the plurality of files, wherein the one or more file segment data chunk are identified as the one or more file segment data chunks that are not referenced by the plurality of files of the storage based on a corresponding reference count; and identifying fragmented chunk files to be combined together based at least in part on the one or more identified file segment data chunks; and combining file segment data chunks that are referenced by a group of files of the identified fragmented chunk files into one or more combined chunk files”, which are not found in the cited prior art.  The closest possible prior art in this case is Sela (US 2013/0166818 A1), which teaches A method and system defragments data during garbage collection.  Garbage collection may be more efficient when the valid data that is aggregated together is related or logically linked.  In particular, data from the same file or that is statistically correlated may be combined in the same blocks during garbage collection. Sela further teaches initiating a garbage collection operation that includes identifying valid data that is stored with obsolete data in a block.  Any correlations between the identified valid data to be copied are determined, and the identified valid data to be copied is aggregated based on the determined correlations.  The aggregation includes combining correlated data in a block during garbage collection.
Claims 3-13 and 15-20 depend from claims 2 and 14 and would be allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/Primary Examiner, Art Unit 2161